DENY; and Opinion Filed August 22, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00804-CV

                              IN RE BLAKE BRANSON, Relator

                 Original Proceeding from the 417th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 417-56453-2014

                             MEMORANDUM OPINION
                          Before Justices Bridges, Osborne, and Carlyle
                                   Opinion by Justice Osborne
       Before the Court is relator’s petition for writ of mandamus in which he challenges the trial

court’s order awarding real party in interest interim attorney fees for a modification proceeding in

a suit affecting the parent-child relationship. To be entitled to mandamus relief, relator must show

that the trial court has clearly abused its discretion and that relator has no adequate appellate

remedy. In re Prudential Ins. Co. of Am, 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

After reviewing the petition and mandamus record, we cannot conclude that the trial court abused

its discretion because there was some evidence to support a finding that the interim fees were

necessary for the safety and welfare of the child.        See TEX. FAM. CODE ANN. § 105.001.

Accordingly, relator has not shown he is entitled to the relief requested.
        We deny relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a) (court must

deny petition if it determines relator not entitled to relief sought).




                                                     /Leslie Osborne/
                                                     LESLIE OSBORNE
                                                     JUSTICE



190804F.P05




                                                  –2–